Title: Wednesday May 12th.
From: Adams, John
To: 


       Landais is jealous of every Thing. Jealous of every Body, of all his Officers, all his Passengers. He knows not how to treat his Officers, nor his Passengers nor any Body else.—Silence, Reserve, and a forbidding Air, will never gain the Hearts, neither by Affection nor by Veneration, of our Americans.
       There is in this Man an Inactivity and an Indecision that will ruin him. He is bewildered—an Absent bewildered man—an embarrassed Mind.
       This Morning he began “You are a great Man but you are deceived. The Officers deceive you! They never do their Duty but when you are on deck. They never obey me, but when you are on deck. The Officers were in a Plott vs. me at Boston, and the Navy Board promised to remove them all from the ship and yet afterwards let them all come on Board.”
       Conjectures, Jealousies, Suspicions.—I shall grow as jealous as any Body.
       I am jealous that my Disappointment is owing to an Intrigue of Jones’s. Jones, Chaumont, Franklin concerted the Scheme. Chaumont applied to Mr. De Sartine. He wrote the Letter. If this Suspicion is well founded, I am to be made the Sport of Jones’s Ambition to be made a Commodore. Is it possible that I should bear this? Another Suspicion is that this Device was hit upon by Franklin and Chaumont to prevent me from going home, least I should tell some dangerous Truths. Perhaps, Jones’s Commodoreship, and my detention might both concur. Can I bear either? It is hard, very hard, but I must bear every Thing. I may as well make a Virtue of Necessity, for I cannot help my self.
       Does the old Conjurer dread my Voice in Congress? He has some Reason for he has often heard it there, a Terror to evil doers.
       I may be mistaken in these Conjectures, they may be injurious to J. and to F. and therefore I shall not talk about them, but I am determined to put down my Thoughts and see which turns out.
       Mr. Chaumont and his son are here and have been 15 days. But no Chevalier de la Luzerne, nor any french Frigate.
       It is decreed that I shall endure all Sorts of Mortifications. There is so much Insolence, and Contempt, in the Appearance of this. Do I see that these People despize me, or do I see that they dread me? Can I bear Contempt—to know that I am despized? It is my duty to bear every Thing—that I cannot help.
       As I set in my Quarter Gallery, We are sailing directly into Port Louis, at L’orient, before a fine pleasant Breeze. There is a strong Fortification at the Entrance of this Harbour, at which we were hailed, and asked Whence? Where—Name of Vessell—Captain &c. What an Advantage to Nantes, would such a Port and Harbour as this be?
       Went ashore. C. Landais, myself and son, went on Board the poor Richard, saw C. Jones and his officers, Mr. Moylan, Captain Cazneau, Captain Young, &c.
       Went to visit Mr. Grondell Commandant des Troupes de Terre, found there Mr. Thevenard, Commandant du Port, Mr. Desaudrèe India Merchant.
       
       Went then to visit Mr. Le Ray de Chaumont, who has been here 15 days with his son.
       Went then to visit Mr. Grandville, Commissaire General du Port. Then to the Commissaire des Classes.
       Was very politely received, by all these Gentlemen, and Captn. Landais treated with particular respect.
       I spoke very freely to Mr. Chaumont, about my situation—told him, I was ill treated—that I had many Jealousies and Suspicions— that I suspected it was an Intrigue.
      